In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-291V
                                     Filed: August 24, 2017
                                         UNPUBLISHED


    JANEE MORRIS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Causation-In-Fact; Tetanus
                                                             Diphtheria acellular Pertussis (Tdap)
    SECRETARY OF HEALTH AND                                  Vaccine; Shoulder Injury Related to
    HUMAN SERVICES,                                          Vaccine Administration (SIRVA)

                       Respondent.


Joseph A. Vuckovich, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Ryan D. Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On March 2, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffers a right shoulder injury resulting from adverse
effects of a tetanus/diphtheria/acellular pertussis (“Tdap”) vaccination on April 7, 2016.
Pet. at 1 (ECF No. 1). The case was assigned to the Special Processing Unit of the
Office of Special Masters.
       On August 22, 2017, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Resp’s R. 4(c) Rept. at 1.
Specifically, respondent “concluded that petitioner’s alleged injury is consistent with [a
shoulder injury related to vaccine administration (“SIRVA”)]; that a preponderance of

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
evidence establishes that her SIRVA was caused-in-fact by the Tdap vaccination she
received on April 7, 2016; and that no other causes for petitoner’s SIRVA were
identified.” Id. at 3. Respondent further agrees that the statutory six month sequela
requirement has been satisfied and that petitioner has satisfied all legal prerequisites for
compensation under the Vaccine Act. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master